Opinion filed August 4, 2022




                                       In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-22-00103-CR
                                   __________

                               IN RE LUIS ORTIZ


                          Original Mandamus Proceeding


                      MEMORANDUM OPINION
      This proceeding involves a request by Luis Ortiz, Relator, for a nunc pro tunc
judgment reforming Relator’s presentence jail-time credit. After Relator filed a
motion for a nunc pro tunc judgment in the convicting court, the 32nd District Court
of Nolan County, Texas, in trial court cause no. 8752, Relator filed a petition for writ
of mandamus in this court. He first requested that we require the trial court to rule
on Relator’s motion. The trial court has now done so; it denied Relator’s motion.
Relator next requested that we issue mandamus to require the trial court to grant
Appellant’s motion for nunc pro tunc judgment and reform the amount of jail-time
credit to show 568 days. We decline to do so.
      To be entitled to mandamus relief, a relator must show (1) that he has no
adequate remedy at law for obtaining the relief he seeks and (2) that he has a clear
right to the relief he seeks. In re Powell, 516 S.W.3d 488, 494–95 (Tex. Crim. App.
2017); see also In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.
2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig.
proceeding). Relator has not shown that he has a clear right to have the trial court
grant Relator’s motion for nunc pro tunc judgment. As pointed out by the trial court,
Relator did not provide enough information to show that the time credited to Relator
on the June 3, 1998 judgment of conviction for aggravated assault was inaccurate.
      Having previously conditionally granted in part Relator’s petition for writ of
mandamus and directed the trial court to rule on Relator’s motion, we now deny
Relator’s petition for writ of mandamus in all other respects.


                                                    PER CURIAM


August 4, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2